Citation Nr: 0419119	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1965 to 
February 1971, and indicates that he also served in the New 
Jersey Army National Guard from 1981 to 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied the veteran's claims for service connection for an 
asbestos-related lung disorder (claimed as asbestosis) and 
bullous emphysema.  In a January 2003 rating decision, the RO 
granted service connection for residuals of asbestos exposure 
and awarded a noncompensable disability evaluation.  The RO's 
action represents a full grant of the benefits sought as to 
the veteran's claim for an asbestos-related lung disorder.  
In December 2003, the veteran testified at a Travel Board 
hearing at the RO before the undersigned.

In his February 2003 substantive appeal, the veteran offered 
statements to the effect that he was unable to work, 
apparently due to his lung condition.  By these statements, 
the veteran appears to raise a claim for a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU).  The matter of entitlement to a TDIU is 
referred to the RO for appropriate development and 
adjudication.

At his December 2003 Travel Board hearing, the veteran 
indicated that he wished to contest the noncompensable 
evaluation assigned to his service-connected residuals of 
asbestos exposure that was granted in the January 2003 rating 
decision.  The claim for an initial compensable evaluation 
for residuals of asbestos exposure is referred to the RO for 
appropriate development and consideration, including issuance 
of a statement of the case as to the matter.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As noted, the veteran seeks service connection for emphysema.  
Private medical records dated since 1999, and statements from 
J.M.K., D.O., starting in March 2001, indicate that the 
veteran has bullous emphysema.  A May 2002 VA examination 
report indicates that the VA examiner attributed the bullous 
emphysema shown on a computed tomography (CT) to prior 
cigarette use.  

As noted above, in January 2003, the RO granted service 
connection for residuals of asbestos exposure.  In his 
February 2003 substantive appeal, and at his December 2003 
Board hearing, the veteran indicated that Dr. J.K. raised the 
possibility of a relationship between the service-connected 
residuals of asbestos exposure and the veteran's emphysema.  
Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2003).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) stated that when aggravation of a veteran's 
non-service- connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Aggravation contemplates a chronic worsening of 
the underlying condition, rather than temporary or 
intermittent flare-ups of the associated symptoms.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  In the interest 
of due process, the Board believes the veteran should be 
afforded a new VA examination to determine the etiology of 
any emphysema found to be present.

In addition, at his December 2003 Board hearing, and in his 
February 2003 substantive appeal, the veteran said he served 
in the New Jersey Army National Guard from 1981 to 1996, when 
he retired.  However, there are no medical records associated 
with his National Guard service in the claims folder, nor are 
there records to confirm his reserve service.  The Board 
believes efforts should be made to verify the veteran's 
National Guard service and to obtain all medical records for 
such service.

Furthermore, at his December 2003 Board hearing, and in his 
February 2003 substantive appeal, the veteran said he was in 
receipt of Social Security Administration (SSA) disability 
benefits due to his asbestosis and emphysema.  A review of 
the file reveals that a copy of the SSA award decision and 
the records considered by the SSA in reaching its 
determination are not of record.  The Court has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA. See Tetro v. Gober, 
supra.  Accordingly, a copy of the administrative decision 
and the veteran's records should be obtained in connection 
with his current claim on appeal. 

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir. 2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In view of the foregoing, this case must be be REMANDED to 
the RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.

2.	The RO should contact the veteran and 
request that he provide all pertinent 
information regarding his New Jersey Army 
National Guard service from 1981 to 1996.  
Then, using the information provided by the 
veteran, the RO should contact the 
Commandant of the New Jersey Army National 
Guard and request all records for the 
veteran, probably for a period of 15 years 
starting in 1981.  All requests for service 
medical and personnel records, and responses 
received, should be associated with the 
claims folder.

3.	The RO should contact the Social Security 
Administration and request a copy of the 
administrative decision pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim 
and any subsequent disability 
determinations.

4.	The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for 
the disorder at issue since December 2002.  
The RO should then request all pertinent 
medical records from these medical 
providers, if not already associated with 
the claims file.

5.	The veteran should be afforded a VA 
pulmonary examination to determine the 
etiology of any emphysema found to be 
present.  All indicated testing should be 
conducted and all clinical manifestations 
should be reported in detail.  Based on the 
examination and a review of the record: (1) 
The examiner is requested to provide an 
opinion concerning the etiology of any 
emphysema found to be present, to include 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
any such disorder noted was caused by 
military service, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability). (2) If 
emphysema is diagnosed, the pulmonary 
specialist should assess the nature, 
severity, and manifestations of any 
emphysema. (3) The physician should proffer 
an opinion, with supporting analysis, as to 
the likelihood that the veteran's emphysema 
was caused by or aggravated by his service-
connected residuals of asbestos exposure.  
The degree of emphysema that would not be 
present but for the service-connected 
residuals of asbestos exposure should be 
identified.  The examiner is requested to 
address the opinion expressed in the May 
2002 VA examination report that causally 
linked the veteran's emphysema to prior 
cigarette use.  A rationale should be 
provided for all opinions expressed.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination, and the examination report 
should indicate if such review was performed

6.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
emphysema.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the January 2003 statement of the 
case.  An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



